*29
ORDER

PER CURIAM.
Appellant James G. Barnes appeals from a judgment entered in the Circuit Court of Cole County sustaining Respondent Board of Probation and Parole’s motion for summary judgment and dismissing Appellant’s action with prejudice. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).